OPINION OP THE COURT BY
PREAR, C.J.
This is an appeal from the assessment, aa of January 1, 1900, of the Lihue Plantation Company’s sugar plantation situated in the District of Lihue, Island of Kauai.
The company returned its property at $2,060,000. The assessor placed it at $3,500,000. The Tax Appeal Court put it at $2,800,000. The company admitted that it should be $2,500,000. and appealed as to the amount above that. The assessor appealed generally.
The assessment, not appealed from, as of the first of the year before, was $2,500.00. During that year the company acquired 2,660 acres of land under lease at $10,000 a year, and cleared some of it, and made some other improvements or additions on its plantation, and the output was 2,951 tons, and the net profits $32,405.38 more than during the previous year.
In 1897, on appeal, the Supreme Court placed the value of the plantation at $1,300,000., as of the 1st of January of that year. Tax Assessment Appeals, 11 Haw. 245. Then the company’s land consisted of 18,579 acres fee simple, and 17,000 acres leasehold; in 1900, it consisted of 19,770 acres fee simple, *284and 20,115 acres leasehold, of which 4,434 acres were fenced forest land exempt from taxation.
The yield per acre is large — about seven tons — and the supply of water from streams abundant. The yield would be somewhat larger but for the cane-borer which prevails in that district.
The output increased from 5,548 tons in 1892 to 8,803 in 1896, and was 11,284 in 1897, 13,294 in 1898, and 16,245 in 1899.
The dividends in 1892 were $42,000. From 1893 to 1896 they averaged $169,750. The gross receipts, running expenses, net profits and dividends for the years 1896 to 1899 were as-follows:
Receipts. Expenses. Profits. Dividends.
1896 $ 588,231.71 $354,683.83 $233,547.88 $280,000.00
1897 749,721.52 456,981.48 292,740.04 140,000.00
1898 930,665.54 556,377.48 374,288.06 280,000.00
1899 1,039,012.05 634,319.13 406,693.44 420,000.00
It is exceedingly difficult to value property of this kind— especially when, as in this instance, no sales of stock in the-company have taken place for some years. Many things besides such facts as are set forth above are to be considered. Some of' these bear on general conditions such as the political status of' the Islands, which have since the last decision been annexed to-the United States, the assurance that our sugars will not be-liable to customs duties, the prospects in regard to the supply of labor, the money market, and other things which affect values generally. But, after all, it is impossible to accurately estimate the value, or to reason it out with a fair degree of certainty. In a case of this kind different persons, though the most expert in such matters, would vary greatly in their opinions — even to the-extent of hundreds of thousands of dollars.
The burden is on the appellant to> show that the decision of' the Tax Appeal Court is erroneous. In my opinion, neither appellant has succeeded in doing this. The valuation by that *285court seems to me to be reasonable and fair. In my opinion, it should be sustained, and both appeals dismissed.
Kinney,. Ballou & MeClanalian, and M. F. Prosser, for the company.
Holmes S Stanley for the assessor.